 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
      SYLVIA MIRANDA HERNANDEZ,                          Case No. 1:18-cv-01741-JDP
 9
                         Plaintiff,                      ORDER ON SOCIAL SECURITY APPEAL
10
              v.
11
      COMMISSIONER OF SOCIAL
12    SECURITY,
13                       Defendant.
14

15          This matter is before the court on claimant’s request for judicial review of a denial by the

16   Commissioner of the Social Security Administration (“SSA”) of her application for a period of

17   disability and disability insurance benefits. On January 30, 2020, we heard argument from the

18   parties. We have reviewed the record, administrative transcript, briefs of the parties, and

19   applicable law—and have considered arguments made at the hearing. For the reasons stated on

20   the record at oral argument and in this order, we affirm the decision of the SSA’s Administrative

21   Law Judge (“ALJ”).

22          On appeal, we ask only whether substantial evidence supports the ALJ’s factual findings

23   and whether the ALJ applied the correct legal standards. 42 U.S.C. § 405(g). We will uphold the

24   ALJ’s decision if it is rational, even if there could have been another rational interpretation of the

25   evidence; we will not substitute our judgment for that of the ALJ. Id.

26          Claimant seeks remand, arguing that the ALJ erred in giving “very little weight” to the

27   opinion of claimant’s treating physician, Dashrath Patel. AR 29. We see no error. The ALJ

28   considered several, differing medical opinions. Among these opinions, Dr. Patel’s opinion—
                                                        1
1    which included a finding “that the claimant was unable to work due to her mental health

2    disability,” AR 28—was at or near one extreme, contradicted by (and contradicting) other

3    doctors’ opinions that found claimant’s impairments less limiting. Taking into account the range

4    of conflicting opinions, the ALJ was permitted to discount Dr. Patel’s opinion if the ALJ relied

5    on—and articulated—“specific and legitimate reasons” for so doing. Lester v. Chater, 81 F.3d

6    821, 830 (9th Cir. 1996). We thus look to the ALJ’s stated reasons for putting little stock in Dr.

7    Patel’s opinion.

8           The ALJ discussed the medical record at some length, walking through various doctors’

9    perspectives and explaining that she discounted Dr. Patel’s opinion in part because portions of it

10   were vague and did not “set forth the claimant’s functional abilities with sufficient specificity.”

11   AR 29. The ALJ separately singled out Dr. Patel’s May 2017 medical source statement, finding

12   that the “marked limitations” identified therein were “not supported by the doctor’s own

13   treatment records that demonstrate improvement in her symptoms when medication compliant.”

14   Id. Additionally, the ALJ explained that she placed greater weight on other medical opinions, for

15   example the conflicting opinion of Dr. Tracy Gordy; this explanation stands as part of the ALJ’s

16   justification for discounting Dr. Patel’s contrary opinion. Id. The ALJ noted that Dr. Gordy was

17   present at trial and had the benefit of hearing claimant’s testimony, as well as the opportunity to

18   ask claimant questions at the hearing. In short, then, the ALJ discounted Dr. Patel’s opinion

19   because she found it to be in many aspects vague and nonspecific, because she determined it to be

20   at least partly unsupported by Dr. Patel’s own records, and because it was undercut by other

21   reliable opinions, including that of Dr. Gordy. Claimant has not shown that the ALJ’s reasons

22   were anything but “specific and legitimate.”

23          In sum, the ALJ’s decision is supported by substantial evidence and claimant has

24   identified no reversible error in the ALJ’s analysis. For the reasons stated in this order and on the

25   record at oral argument, we deny claimant’s appeal from the administrative decision of the

26   Commissioner of Social Security. The clerk of court is directed (1) to enter judgment in favor of

27   defendant and against claimant Sylvia Miranda Hernandez and (2) to close this case.

28
                                                        2
1

2    IT IS SO ORDERED.

3
     Dated:     January 30, 2020
4                                  UNITED STATES MAGISTRATE JUDGE
5

6
     No. 200.
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                   3
